UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2273



MICHAEL E. OWENS,

                                               Plaintiff - Appellant,

          versus


INTERNATIONAL BUSINESS MACHINES CORPORATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-97-31-3-P)


Submitted:   January 22, 1998              Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, * Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael E. Owens, Appellant Pro Se. Charles Evans Johnson, Deanna
Leigh Ruddock, KILPATRICK STOCKTON, L.L.P., Charlotte, North Caro-
lina, for Appellee.




      *
        Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael E. Owens appeals the district court's order dismissing
his complaint that International Business Machines Corporation

(IBM) fired him in violation of his civil rights as frivolous and

malicious under 28 U.S.C. § 1915(e)(2)(B)(i) (West 1994 & Supp.

1997) and for failure to state a claim upon which relief can be

granted under Fed. R. Civ. P. 12(b)(6). We have reviewed the record
and the district court's opinion and find that this appeal is friv-

olous. Accordingly, we dismiss on the reasoning of the district

court. Owens v. IBM, No. CA-97-31-3-P (W.D.N.C. Aug. 18, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2